Citation Nr: 1714793	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and an additional witness

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1959 to February 1978.  The Veteran died in December 1995 and the appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appellant testified at an April 2014 Board videoconference hearing and a copy of that transcript is of record

In a July 2015 decision, the Board remanded the appeal for further development.

The issue of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was thrombotic occlusion of the right coronary artery due to ischemic arteriosclerotic cardiovascular heart disease.  

2.  At the time of his death, service connection had been not established for any disabilities.

3.  The Veteran did not have in-country service in the Republic of Vietnam.  

4.  The Veteran's thrombotic occlusion of the right coronary artery due to ischemic arteriosclerotic cardiovascular heart disease was not etiologically related to his military service  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the notice requirements were accomplished by a letter sent in October 2010.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, and personnel records have been associated with the claims file.  Additionally, the appellant has not identified any records that have not been requested or obtained.  

The Board acknowledges that the appellant asserted that she had home video that could have possibly been taken in Vietnam but she was unable to get it developed and requested the VA's help in getting the film developed.  The Board also acknowledges that the RO has not attempted to verify the specific incident that the Veteran's family asserts is evidence that he had in-county service in the Republic of Vietnam.  However, as will be discussed below, the most probative evidence of record is against a finding that the Veteran had in-county service in the Republic of Vietnam and attempting to develop the film falls outside of the VA's duty to assist.  As such an additional remand is not necessary.  

Additionally, as will be discussed below, it appears that the appellant is asserting that the Veteran's had in-county service in the Republic of Vietnam when the Veteran was noted as "absent on sailing".  The Board notes that the only deck logs for the USS Mullinnix associated with the claims file are dated July 1972.  However, as official records show that the USS Mullinnix left the waters of Vietnam before the Veteran was noted as absent on sailing and the personnel diary for the USS Mullinnix does not provide definitive evidence that the Veteran was in the Republic of Vietnam when he was noted as "absent on sailing", an additional remand to obtain additional deck logs is not necessary.  

The Board notes that in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit.  38 U.S.C.A. § 5103A (a) (2016); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  However, as will be discussed below, the determinative factor in this case is whether the Veteran has in-country service in the Republic of Vietnam for purposes of presumptive service connection.  Additionally, the most competent and probative evidence of record does not indicate that the Veteran's heart disease was otherwise related to service.  As such, a VA opinion is not necessary.  

As previously noted, the appellant was provided an opportunity to set forth her contentions before a Veterans Law Judges in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the July 2015 Board remand directives which included attempting to obtain outstanding treatment records and reconciling any determination made by the Veterans Benefits Administration (VBA) regarding the status of Da Nang Harbor with the facts of this case.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that the Veteran's heart disease was due to exposure to herbicides in the Republic of Vietnam.  Specifically, the appellant and her sisters contend that the Veteran told them that while he was stationed aboard the USS Mullinnix he was assigned to a riverboat that traveled the "brown waters" of Vietnam.  The appellant and her sisters contend that the Veteran told them that the riverboat was attacked and only him and one or two other soldiers survived.  See May 2011appellant statement; August 2013 lay statement; and the April 2014 Board hearing transcript.  

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally.  38 U.S.C.A. § 1310 (West 2014).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran died in December 1995.  The Veteran's death certificate lists the immediate cause of death as thrombotic occlusion of the right coronary artery due to ischemic arteriosclerotic cardiovascular heart disease.  The Veteran did not have any service-connected disabilities during his lifetime.  

The Board notes that ischemic heart disease is listed among the diseases subject to presumptive service connection based on herbicide exposure.  Therefore, the Board will first address whether the places, types and circumstances of the Veteran's service are subject to the presumption of exposure to herbicides.  38 C.F.R. §38 U.S.C.A. § 1154(a) (West 2014).  

In this regards, the Veteran's DD 214 shows that the Veteran served in the Navy as a machinist.  The DD-214 shows that the Veteran had Indochina service in Vietnam.  The Veteran's DD-214 also shows that the Veteran was awarded the Vietnam Service Medal and Combat Action Ribbon while serving aboard the USS Mullinnix.  The Veteran's personnel records note that the Veteran was authorized for the Vietnam Service Medal for service on board the USS Mullinnix while serving in the contingious waters of Vietnam for the period May 16, 1972, to September 13, 1972.  The records do not show evidence of visitation or in-country duty assignments to the Republic of Vietnam.  

A March 2011 PIES Request for Information noted that the Veteran served aboard the USS Mullinnix, DD-944, which was in the official waters of the Republic of Vietnam from May 16, 1972 to May 31, 1972, August 1, 1972, to August 5, 1972, and August 20, 1972 to September 13, 1972.  It was noted that the record provided no conclusive proof of in-country service.  

Deck logs from the USS Mullinnix dated July 1972 show that the Mullinnix docked in Da Nang Harbor on July 15, 1972.  The deck logs do not show that any other personnel were transferred.  
The personnel diary for the USS Mullinnix shows the Veteran was noted as "absent on sailing" on September 29, 1972.  The Veteran was noted as "absent on sailing" again on October 4, 1972, October 7, 1972, October 16, 1972, and October 23, 1972.  

A May 2013 email shows that M.B, a fellow seaman who served on the USS Mullinnix as the same time as the Veteran, informed the appellant that the Mullinnix was usually engaged in providing gunfire support for the Marines when they were in Vietnamese waters.  M.B reported that they conducted that mission from a few miles offshore, never closer than one mile to shore and usually at a greater distance as he recalled.  M.B informed the appellant that they were in a Vietnamese port only once during that deployment.  He reported that they entered the port of Da Nang to have the barrel of one gun replaced because of wear and he did not believe that they remained in Da Nang overnight.  M.B stated that would have been the only occasion when the Mullinnix was in what the appellant described as brown water.  M.B reported that the ship was certainly not part of what some people called the Brown Water Navy which consisted of small boats (riverine craft) that operated on the rivers of Vietnam.  

M.B also reported that he could only recall one incident aboard the Mullinnix that he would describe as traumatic.  He reported that a young sailor who was participating in intramural boxing without wearing his protective headgear suffered a blow to the head that resulted in a cerebral hemorrhage.  He reported that this occurred between Hawaii and Midway Island when the ship was headed to Vietnam.  He reported that the sailor was transferred off the ship as soon as they were within helicopter range of Midway but he unfortunately died in the helicopter.  M.B reported that he could not think of any other horrific event that occurred onboard the Mullinnix.  He reported that while they were at the Subic Bay naval base in the Philippines they were moored alongside another destroyer that had experienced a gun explosion in Vietnamese waters that killed several sailors.  He reported that that was what one might describe as horrific but they did not actually observe the incident just the aftermath.  

Another May 2013 email shows that M.B informed the appellant that he did not remember anything about the Veteran's temporary duty assignments but he would ask other shipmates if they remembered.  M.B stated that he frankly did not understand why they would have sent the Veteran on a temporary assignment with the riverine force unless he volunteered in response to an urgent need to fill an opening.  M.B stated that even that would have been very unusual.  

A November 2013 email shows that M.B acknowledged that the appellant stated in a letter that she could not understand how the officer who was second in command was unable to remember the events surrounding the Veteran's assignment to duty in country.  M.B stated that he truly had no recollection of those events.  He stated that it has been more than 40 years since he was the Mullinnex's commanding officer and his memory was not nearly as good as it once was.  M.B reported that a former shipmate sent him a copy of the ships deck log from the day they were in Da Nang but that log contained no mention of the Veteran's transfer.  M.B stated that of course that would not have been the only opportunity for him to depart the ship for duty in Vietnam.  

A November 2013 report of contact noted receipt of a phone call from the appellant stating that she had spoken with the Executive Officer of the USS Mullinnix during the time the Veteran was onboard, Captain M.B.  It was noted Captain M.B called the VA representative and they spoke in length concerning events in Vietnam as revealed by Veteran to his family members.  Captain M.B reported that he did not remember any events as reported by the Veteran's family.  Captain M.B told the VA representative that he would search his personal records for anything that might provide information to the events as reported.   

In a March 2014 email, M.B informed the appellant that he exchanged notes with an old friend who was a junior personnel man on board the Mullinnix.  M.B reported that his friend confirmed that the Veteran's transfer from Mullinnix to duty with a Swift boat squadron or similar type of-unit operating in Vietnam would have been recorded in the ship's personnel diary.  M.B stated that these diaries were prepared daily and submitted to the Bureau of Naval Personnel monthly.  M.B stated that his friend had no memory of the Veteran's transfer.  

At the April 2014 Board hearing, the Veteran's representative asserted that the Veteran's absence from sailing for at least the period from September 29, 1972, until October 23, 1972, his return to the United Stated from Southeast Asia instead of the USS Mullinnix and his high rank suggest that the Veteran was somewhere else for an extended period of time.   

In February 2016, the VBA updated its M-21 Manual and the JSRRC's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to herbicide Agents documents in light of Gray v. McDonald, 27 Vet. App. 313 (2015).  The M-21 Manual now states, in relevant part, that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.a.
It was noted that inland waterway service is also referred to as brown-water Navy service.  Id.  

The VBA manual also states that:

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.b.

It was noted that service on offshore waters is also referred to as blue-water Navy service.  

The JSRRC's current list now states, in relevant part, that: 

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated March 23, 2017

The JSRRC's current list also noted that the USS Mullinnix (DD-944) operated on Vung Ganh Rai and Saigon River during August 5 1966, to August 6, 1966.  

Based on the above, the Board finds that the most probative evidence of record is against a finding that the Veteran had in-country service in the Republic of Vietnam.  

The Board acknowledges the alleged incident reported by the Veteran's family.  The Board notes that the Veteran's family is competent to report what he told them regarding his military service.  However, when compared to the official records as discussed above, such records tend to refute such assertions.  The Board finds the Veteran's contemporaneous personnel records to have more probative weight in determining whether the Veteran's service involved duty or visitation to the Republic of Vietnam, when compared to the recent recollections by the Veteran's family.  

The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The Board also notes that in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence.  While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'"  

In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's reported in-country Vietnam service is a fact that would have ordinarily been record in the Veteran's personnel records.  It is reasonable to conclude that a temporary duty assignment to a riverine boat for a highly ranked chief machinist to a foreign country during a period of war, as reported by the Veteran's family, would have ordinarily been recorded in official personnel records.  The silence in the personnel records as to Vietnam service has a tendency to prove the relevant fact that such reported service did not occur.  As such, based on the preceding discussion, the absence of evidence of in-country Vietnam service in the Veteran's personnel records may serve as substantive negative evidence against such reported service.

The Board acknowledges that the Veteran's DD 214 shows that he had service in Vietnam and received the Vietnam Service Medal and Combat Action Ribbon.  However, these notations do not provide definitive proof that the Veteran served in-country.  The Board notes that the Veteran was eligible for the notation of Vietnam service and the Vietnam Service Medal based on his service aboard the USS Mullinnix.  The Board acknowledges that the specific reason the Veteran was awarded the Combat Action Ribbon is not legible in his personnel records.  However, again, the Veteran would have been eligible for this award based on his service aboard the USS Mullinnix.  As such, the Board assigns little probative value to the notation of service in Vietnam and the receipt of awards in determining whether the Veteran had in-country service in the Republic of Vietnam.   

The Board also acknowledges that the Veteran was noted as "absent from sailing" on September 29, 1972, October 4, 1972, October 7, 1972, October 16, 1972, and October 23, 1972.  However, the personnel diary does not provide a notation of where the Veteran was during this period.  Additionally, the Board notes that the USS Mullinnix left the official waters of the Republic of Vietnam on September 13, 1972.  As such, while the personnel diary shows that the Veteran was not aboard the USS Mullinnix during this period, the personnel diary does not provide evidence that the Veteran stepped foot in the Republic of Vietnam during this period.  As such, the Board assigns little probative value to the personnel diaries of the USS Mullinnix in determining whether the Veteran had in-country service in the Republic of Vietnam.   

The Board also acknowledges the email's from M.B.  However, M.B reported that he had no recollection of the Veteran's transfer and that the Veteran being transferred to a riverine boat would have been very unusual.  M.B also reported that he only remembered two traumatic events that occurred during his time aboard the USS Mullinnix, neither of which was the incident reported by the Veteran's family.  Therefore, the Board finds that M.B's statements do not provide probative evidence that the Veteran had in-country service in the Republic of Vietnam.  

The Board also acknowledges that deck logs from the USS Mullinnix that show that the ship docked in Da Nang Harbor.  However, based on the February 2016 changes discussed above, Da Nang Harbor is not considered an inland waterway for the purposes of the presumption of herbicide exposure.  

As the most probative evidence of record is against a finding that the Veteran had in-country service in the Republic of Vietnam or was otherwise exposed to herbicides during the course of his military service, the presumption of herbicide exposure and presumptive service connection based on exposure to herbicides is not warranted.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a heart disability.  There is also no competent or credible evidence of record linking the Veteran's heart disability directly to service.  Additionally, the appellant does not contend, and the evidence of record does not illustrate that the Veteran's heart disability manifested to a compensable degree within one year of service or that the Veteran suffered from continuous symptoms since service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


